    Case 3:19-cv-01574-N Document 11 Filed 08/16/19         Page 1 of 21 PageID 283


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS,
                               DALLAS DIVISION

PEARL DE LEON, on behalf of herself         §
and all others similarly situated,          §
              Plaintiff,                    §
v.                                          §   CIVIL ACTION NO. 3:19-CV-01574-N
                                            §
MEDICAL CITY HEALTHCARE and                 §
MEDICAL CITY LAS COLINAS,                   §
          Defendants.                       §

             PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT

                                 I. INTRODUCTION

       1.1    Plaintiff Pearl De Leon (“Plaintiff”), on behalf of herself and all others

similarly situated, files this First Amended Class Action Complaint against Defendants

Medical City Healthcare and Medical City Las Colinas (collectively “Defendants”),

challenging Defendants’ unfair, false, misleading and deceptive practice of charging

their emergency care patients a substantial, but undisclosed, emergency room facility

fee (hereinafter, “Surcharge”), which is added on top of the charges for the individual

items of treatment and services provided.1 This Surcharge, which is essentially a “cover

charge” or “surcharge” that purportedly covers the “overhead charges” for operating the

emergency room facility, if it were to be properly disclosed to emergency room patients

prior to services being rendered that trigger the Surcharge, would be a substantial factor

in a patient’s decision to remain at one of Defendants’ emergency room facilities or seek

less costly treatment elsewhere.     Nevertheless, Defendants intentionally hide and

conceal the Surcharge from their emergency room patients.

1  The internal charge code that Defendants use to reference this Surcharge, known in
hospital circles as a “Current Procedural Terminology” or “CPT” Code, is set at one of
five levels, depending on the level of medical services provided, and is designated in
Defendants’ billing system as CPT Code 99281, 99282, 99283, 99284, or 99285.


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 1
    Case 3:19-cv-01574-N Document 11 Filed 08/16/19          Page 2 of 21 PageID 284


       1.2    Using the brand name “Medical City Hospitals,” Defendant Medical City

Healthcare operates approximately thirteen hospitals with emergency departments in

the State of Texas.2 This complaint applies to patients who received treatment at any of

these Medical City Hospital emergency departments and who were billed a Surcharge.

By this petition, Plaintiff seeks declaratory and injunctive relief on the basis that these

undisclosed Surcharges were unauthorized by contract, unconscionable and violative of

the Texas Deceptive Trade Practices – Consumer Protection Act, Tex. Bus. & Com. Code

§ 17.41 et seq. (“DTPA”).

                                     II. PARTIES

       2.1    Plaintiff Pearl De Leon, a Texas citizen and resident of Dallas County, was

admitted to, treated at, and released from Medical City Las Colinas, a Medical City

Hospital located in Dallas County, Texas.

       2.2    Defendant Medical City Healthcare is a corporation organized and existing

under the laws of the State of Texas with its principal place of business in Irving, Texas,

that owns, operates and/or provides management and billing services to approximately

13 hospitals with emergency department facilities in Texas (referred to herein as

“Medical City Hospitals”), including Medical City Las Colinas.             “Medical City

Healthcare” was originally named as a defendant herein pursuant to the provisions of

Texas Rule of Civil Procedure 28. Plaintiff is informed and believes that “Medical City

Healthcare” is an assumed name of North Texas Division, Inc., a Texas corporation, but

specifically invokes her right to institute suit against whatever entity was conducting

2The website for Medical City Healthcare lists the following Medical City hospitals:
Medical City Alliance, Medical City Arlington, Medical City Children’s Hospital, Medical
City Dallas, Medical City Denton, Medical City Fort Worth, Medical City Frisco, Medical
City Las Colinas, Medical City Lewisville, Medical City McKinney, Medical City North
Hills, Medical City Plano, and Medical City Weatherford.


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 2
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19             Page 3 of 21 PageID 285


business using the assumed or common name of “Medical City Healthcare” with regard

to the events hereinafter described. Plaintiff notes that “Medical City Healthcare” can be

identified readily through discovery and specifically invokes her right under Texas Rule

of Civil Procedure 28, the Federal Rules of Civil Procedure and federal law to have the

true name of this party substituted at a later time if necessary.

       2.3    Defendant Medical City Las Colinas is a corporation organized and

existing under the laws of the State of Texas with its principal place of business in

Irving, Texas, that owns, operates and/or provides management and billing services to

one or more hospitals in Texas, including Medical City Las Colinas (“Hospital”).

“Medical City Las Colinas” is named as a defendant herein pursuant to the provisions of

Texas Rule of Civil Procedure 28. Plaintiff is informed and believes that “Medical City

Las Colinas” is an assumed name of Columbia Medical Center of Las Colinas, Inc., a

Texas corporation, but specifically invokes her right to institute suit against whatever

entity was conducting business using the assumed or common name “Medical City Las

Colinas” with regard to the events hereinafter described. Plaintiff notes that “Medical

City Las Colinas” can be identified readily through discovery and specifically invokes her

right under Texas Rule of Civil Procedure 28, the Federal Rules of Civil Procedure and

federal law to have the true name of this party substituted at a later time if necessary.

                          III. JURISDICTION AND VENUE

       3.1    The amount in controversy exceeds this Court's minimum jurisdictional

requirements.

       3.2    This Court has exercised diversity jurisdiction over this matter after

Defendants removed it to this honorable court pursuant to the Class Action Fairness Act

of 2005, 28 U.S.C. §§ 1332, 1453 and 1711-15 (CAFA).


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                       Page 3
     Case 3:19-cv-01574-N Document 11 Filed 08/16/19          Page 4 of 21 PageID 286


                                        IV. FACTS

A.      AGENCY ALLEGATIONS

        4.1   Plaintiff is informed, believes and alleges that in committing the acts

alleged herein each named Defendant is and was the agent of the other named

Defendant and acted with the knowledge, consent, permission, cooperation and

authorization of the other named Defendant.

        4.2   Plaintiff is informed, believes and alleges that Defendant Medical City

Healthcare exercises control over its 13 subsidiary hospitals by developing and

controlling their internal policies and operations relating to pricing, billing, signage, and

collection practices, amongst others.

        4.3   Plaintiff is informed, believes and alleges that at Defendant Medical City

Healthcare’s direction and approval, each Medical City Hospital represents itself as

being part of the Medical City Healthcare system by using the brand name “Medical

City” in its name and identifying itself as part of the Medical City Healthcare system.

        4.4   At all relevant times each and every individual Medical City Hospital

included in this case was and is the agent of Defendant Medical City Healthcare. In

committing the acts and omissions alleged herein each and every hospital facility acted

in the course and scope of its agency and as a subsidiary of Medical City Healthcare, and

was acting with the consent, permission, authorization, satisfaction and knowledge of

Medical City Healthcare and perpetrated and/or aided and abetted the wrongdoings

described herein. Plaintiff is informed, believes and alleges that all actions of each

Medical City Hospital facility described herein was ratified and approved by Defendant

Medical City Healthcare, or its officers, directors, controlling persons, agents, partners

or joint venturers.


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                       Page 4
     Case 3:19-cv-01574-N Document 11 Filed 08/16/19           Page 5 of 21 PageID 287


B.      GENERAL ALLEGATIONS

        4.5    Plaintiff is informed, believes and alleges that at all relevant times all

Medical City Hospitals used a form “Conditions of Admission and Consent for

Outpatient Care” contract (hereinafter “Contract”) drafted by Defendant Medical City

Healthcare, the terms of which are not dictated by statute or otherwise, and which all

emergency care patients (or their agents) were presented with and asked to sign.

        4.6    Plaintiff is informed and believes that Defendants’ form Contract is

substantially similar for all Medical City Hospitals and includes a “Financial Agreement”

provision which reads, in pertinent part, as follows:

        Financial Agreement. In consideration of the services to be rendered to
        Patient, Patient or Guarantor individually promises to pay the Patient’s account
        at the rates stated in the hospital’s price list (known as the “Charge Master”)
        effective on the date the charge is processed for the service provided, which rates
        are hereby expressly incorporated by reference as the price term of this
        agreement to pay the Patient’s account. Some special items will be priced
        separately if there is no price listed on the Charge Master. An estimate of the
        anticipated charges for services to be provided to the Patient is available upon
        request from the hospital. Estimates may vary significantly from the final charges
        based on a variety of factors, including, but not limited to, the course of
        treatment, intensity of care, physician practices, and the necessity of providing
        additional goods and services. ...[¶]

        The hospital will provide a medical screening examination as required to all
        Patients who are seeking medical services to determine if there is an emergency
        medical condition without regard to the Patient’s ability to pay. If there is an
        emergency medical condition, the hospital will provide stabilizing treatment
        within its capacity. However, Patient and Guarantor understand that if Patient
        does not qualify under the hospital’s charity care policy or other applicable policy,
        Patient or Guarantor is not relieved of his/her obligation to pay for these
        services. … [¶]

        I also understand that, as a courtesy to me, the hospital may bill an insurance
        company offering coverage, but may not be obligated to do so. Regardless, I agree
        that, except where prohibited by law, the financial responsibility for the services
        rendered belongs to me, the Patient or Guarantor. I agree to pay for services that
        are not covered and covered charges not paid in full by insurance coverage
        including, but not limited to, coinsurance, deductibles, non-covered benefits due
        to policy limits or policy exclusions, or failure to comply with insurance plan


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                       Page 5
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19            Page 6 of 21 PageID 288


       requirements.

However, the Contract makes no mention and provides no disclosure of any Surcharge

that will be added to a patient’s bill in addition to the charges for the specific items of

treatment or services provided. Further, neither the Surcharge nor Defendants’

intention to add a Surcharge to an emergency patient’s bill is disclosed on signage

posted in or around Defendants’ emergency rooms, or disclosed verbally during the

emergency room registration process.

       4.7    Despite the lack of any disclosure of a Surcharge, at all relevant times

Defendants have had a practice of charging emergency care patients a hidden and

undisclosed Surcharge set at one of five levels according to the seriousness and

complexity of the patient’s condition, with such level being based on an undisclosed

formula or algorithm and determined after treatment is rendered. This Surcharge was

imposed in addition to the itemized charges for the individual items of treatment or

service provided to the patient. For example, for Medical City Las Colinas the 2019

Surcharge amounts are as follows: Level 1: $692; Level 2: $972; Level 3: $1,597; Level 4:

$2,249; and Level 5: $3,525. Patients have a right to know, prior to treatment, that a

Surcharge will be added to their bill, in addition to the charges for specific items of

treatment or services.

       4.8    Plaintiff is informed, believes and alleges that all of Medical City Hospitals

included in this action likewise charged a similar Surcharge to their emergency

department patients’ bills.

       4.9    Plaintiff is informed, believes and alleges that this substantial Surcharge is

not based on the individual items of treatment or services provided to the patient, such

as the individual charges for X-rays, laboratory services, sterile supplies, drugs, etc.


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                      Page 6
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19             Page 7 of 21 PageID 289


Rather, the Surcharge is added to a patient’s bill simply for presenting and being seen at

one of Defendants’ hospital emergency departments, and such Surcharge is imposed on

top of the other charges for specific items of treatment/services. Further, the formula or

algorithm which Defendants use to determine the level of Surcharge (1, 2, 3, 4 or 5) is

also hidden from patients, making it virtually impossible for patients to know or seek to

control the level or amount of the Surcharge they will be charged for their visit. Further,

the Surcharge is not mentioned or disclosed in Defendants’ Contract, is not visibly

posted on signage in or around Defendants’ emergency departments where a patient

would at least have an opportunity to learn of its existence, nor is it disclosed to patients

verbally during the registration process. Thus, Defendants failed to inform emergency

care patients (including Plaintiff and the members of the Class) that they would be billed

a substantial, undisclosed and unmentioned Surcharge on top of the charges for

individual items of treatment furnished to the patient and which, if known about prior

to treatment, would be a substantial factor in a patient’s decision to remain at the

hospital and proceed with treatment. The high cost of medical services is a matter of

great public concern and emergency care patients (including Plaintiff and the Class

members) have a right to be informed of Defendants’ substantial Surcharge before it is

incurred. Defendants’ failure to disclose their Surcharges contributes to a lack of pricing

transparency and a lack of informed consent by patients, who are generally totally

unaware of such Surcharges or how they are determined. Plaintiff is further informed,

believes and alleges that many emergency care patients (including Plaintiff and the

members of the Class) would choose to seek less costly treatment elsewhere if informed

of Defendants’ Surcharges prior to their being incurred.




PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                       Page 7
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19            Page 8 of 21 PageID 290


       4.10 Emergency patients have no reasonable opportunity to review or negotiate

these Surcharges or to shop around before receiving care. Accordingly, Plaintiff and the

members of the plaintiff Class cannot be deemed to have agreed to pay these

Surcharges.   Further, Plaintiff, the members of the plaintiff Class and most other

emergency room patients suffer from one or more infirmities and are in distress when

they present at an emergency room.       Were this not so they would have no need for

emergency care.    Accordingly, in addition to being unaware of Defendants’ Surcharge,

Plaintiff and the plaintiff Class had greatly reduced bargaining power at the time they

signed the Contracts.

       4.11   Despite failing to disclose their Surcharges, Defendants add this

substantial additional charge to an emergency patient’s bill, even though (a) this

Surcharge is not disclosed to patients in Defendants’ Contract, or on signage posted in

or around their emergency departments, or verbally to patients at the time of

registration, (b) emergency care patients cannot reasonably be expected to be aware of

this Surcharge, (c) Defendants are well aware that most emergency patients are unaware

of Defendants’ intention to add a Surcharge to their bill, and (d) knowledge of the

existence and amounts of this Surcharge would be a substantial factor in influencing a

reasonable patient’s decision as to whether to remain and seek treatment at a Medical

City Hospital emergency department.         The failure to disclose the Surcharge is

particularly egregious in light of Medical City Healthcare’s claim to “set the standard for

what you and your family should expect when visiting a hospital.” Unlike a normal

arms-length transaction between a buyer and seller, a patient seeking medical services

at one of Defendants’ emergency departments places a great degree of trust and

confidence on the good intentions of the hospital to treat him or her fairly and with


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 8
     Case 3:19-cv-01574-N Document 11 Filed 08/16/19          Page 9 of 21 PageID 291


compassion. This trust and reliance is heightened by Defendants’ Mission and Values

statements, in which Defendants represent their Mission as “Above all else, we are

committed to the care and improvement of human life” and their Values as “A –

Accountability; L – Leadership; W – Willingness; A – Attitude; Y – ‘You First’; S –

Safety.”

        4.12    Defendants’ failure to disclose their intention to bill Plaintiff and Class

members a substantial emergency department Surcharge constitutes actionable

consumer fraud or deceit because Defendants had exclusive knowledge that they would

be billing Plaintiff and Class members such a Surcharge; this fact was not known or

reasonably accessible to Plaintiff and the Class members at the time of their emergency

department visits; and Defendants actively concealed their intention to bill Plaintiff and

Class members such a Surcharge by failing to mention it in their Contract, in signage

posted in the emergency room facilities, or verbally during registration. A reasonable

consumer would deem the fact that he or she would be billed a substantial Surcharge to

be an important factor in determining whether or not to remain and obtain treatment at

the hospital.

C.      THE REPRESENTATIVE PLAINTIFF’S CLAIM

        4.13    On or about October 1, 2017, Plaintiff Pearl De Leon received emergency

treatment/services at Medical City Las Colinas, where she was provided with and signed

Defendants’ form Contract. While there Plaintiff received no notice or warning, either

in Defendants’ Contract, in posted signage in the emergency department or verbally at

the time of registration regarding the substantial Surcharge that Defendants intended to

add (and did add) to Plaintiff’s bill on top of the individual charges for each item of

treatment and services provided to her. Plaintiff is a consumer as defined in the Texas,


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                      Page 9
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19           Page 10 of 21 PageID 292


Bus. & Com. Code § 17.45(4), a provision of the Texas Deceptive Trade Practices –

Consumer Protection Act, Tex. Bus. & Com. Code § 17.41 et seq. (“DTPA”).

       4.14   The total charges shown on the itemized bill provided to Plaintiff by the

Hospital for the treatment/services rendered to Plaintiff was $22,274.40, which

included a previously undisclosed Surcharge of $1,858.25 with a CPT Code 99284 and

Plaintiff as the “Bill To” party. This Surcharge was effectively concealed by Defendants’

failure to disclose it prior to treatment, and was also hidden by Defendants’ failure to

describe or explain the charge, or what it was for, on the summary billing statement

Defendants ultimately sent to Plaintiff.

       4.15   Plaintiff was shocked, dismayed and aggrieved when she found out that

she had been charged a Surcharge of $1,858.25, in addition to all of the individual items

of treatment and services, as a result of merely being seen in one of Defendants’

emergency facilities.

                         V. CLASS ACTION ALLEGATIONS

       5.1    Plaintiff brings this claim for declaratory relief on behalf of herself, the

Class and all others similarly situated pursuant to 28 U.S. Code § 2201, Federal Rules of

Civil Procedure 23 and 57, Tex. Bus. & Com. Code § 17.50(b)(4) and other applicable

law. The Class is defined as follows:

       All individuals who, within four years of Plaintiff’s filing this action,
       received treatment and services at a Medical City Hospital emergency
       department in Texas, and who were charged an emergency department
       facility fee with a CPT Code designation of 99281, 99282, 99283, 99284 or
       99285 (the “Class”).

       Excluded from the Class are any officers or directors of Defendants,
       together with the legal representatives, heirs, successors, or assigns of
       Defendants, and any judicial officer assigned to this matter and his or her
       immediate family.



PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 10
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19             Page 11 of 21 PageID 293


       5.2     This action has been brought and may properly be maintained as a class

action, satisfying the numerosity, commonality, predominance, typicality, adequacy of

representation and superiority requirements.            Plaintiff seeks to represent an

ascertainable Class with a well-defined community of interest in the questions of law

and fact involved in this matter.

       5.3     The members of the Class are so numerous that joinder of all members of

the Class is impractical. Plaintiff is informed, believes and alleges that the Class consists

of at least tens of thousands of persons.

       5.4     This action involves the question as to whether Defendants’ uniform

practice of failing to disclose, and subsequently billing emergency care patients, a

substantial Surcharge is unfair, false, deceptive, and/or misleading, and constitutes a

deceptive trade practice as defined by the DTPA. This question predominates over any

individual issues that might exist.

       5.5     Plaintiff’s claims are typical of the claims of the Class and Plaintiff is a

member of the Class as defined.

       5.6     Plaintiff will fairly and adequately represent and protect the interests of

the Class. Plaintiff shares the same interests as all Class members because Plaintiff’s

claims are typical of those of other Class members. Plaintiff has retained competent

class counsel who is experienced in class action litigation and who will fairly and

adequately protect the interests of the Class members. Both Plaintiff and the members

of the Class are consumers as defined in Tex. Bus. & Com. Code § 17.45(4), a provision

of the DTPA.

       5.7     This action is properly maintained as a class action in that the prosecution

of separate actions by individual members of the class would create a risk of inconsistent


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                       Page 11
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19            Page 12 of 21 PageID 294


or varying adjudications with respect to individual members of the class which would

establish incompatible standards for the parties opposing the class.

       5.8    This action is properly maintained as a class action in that the prosecution

of separate actions by or against individual members of the class would create a risk of

adjudications with respect to individual members of the class which would as a practical

matter be dispositive of the interests of the other members not parties to the

adjudications or substantially impair or impede their ability to protect their interests.

       5.9    This action is properly maintained as a class action in that Defendants

have acted or refused to act on grounds generally applicable to all the members of the

Class and have engaged in a systemwide policy of billing emergency care patients a

substantial undisclosed Surcharge, thereby making final injunctive and corresponding

declaratory relief concerning the Class as a whole appropriate.

       5.10   There are questions of law and fact common to the Class including, but not

limited to:

       (a)    Whether Defendants had a policy and practice of using a single, adhesive,

              admissions agreement for incoming patients in each of their emergency

              departments;

       (b)    Whether Defendants had a duty to disclose to their emergency patients

              their policy of imposing Surcharges on top of the charges for the specific

              items of treatment and services provided before those patients incurred a

              Surcharge;

       (c)    Whether Defendants had a policy and practice of failing to inform their

              emergency care patients of the existence and amounts of these Surcharges;




PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                      Page 12
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19          Page 13 of 21 PageID 295


      (d)    Whether Defendants had a policy and practice of concealing the Surcharge

             and associated information from their emergency care patients;

      (e)    Whether Defendants had a policy and practice of concealing their formula

             or algorithm for determining the level of their Surcharge from their

             emergency care patients;

      (f)    Whether Defendants knew that some patients would not have sought

             emergency services from Defendants had the Surcharge been disclosed

             prior to treatment or services being rendered;

      (g)    Whether Defendants’ Contract authorizes Defendants to bill Plaintiff and

             the Class members these Surcharges;

      (h)    Whether Defendants’ Contract contains a promise by patients to pay these

             Surcharges;

      (i)    Whether Defendants’ practice of billing undisclosed Surcharges to Plaintiff

             and Class members is an unconscionable billing practice;

      (j)    Whether Defendants properly disclosed their Surcharges in their

             Contracts, on signage posted at or around their emergency departments or

             during the registration process;

      (k)    Whether the acts and conduct of Defendants alleged herein render a

             declaration necessary and proper as to the rights and obligations of

             Defendants and the rights and obligations of Plaintiff and the Class;

      (l)    Whether     Defendants’    acts    and   omissions   complained     of      are

             unconscionable as defined by Texas common law;




PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                      Page 13
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19            Page 14 of 21 PageID 296


      (m)      Whether Defendants’ acts and omissions complained of are an

               unconscionable action or course of action as defined in Tex. Bus. & Com

               Code § 17.45(5), a provision of the DTPA; and

      (n)      Whether Defendants’ acts and omissions complained of constitute one or

               more deceptive acts, practices and misrepresentations as defined in the

               DTPA.

      5.11     A class action is superior to other available methods for the fair and

efficient adjudication of this litigation since joinder of all Class members is

impracticable and it would be virtually impossible for the Class members to efficiently

redress their wrongs individually.      Even if all Class members could afford such

individual litigation themselves the court system would benefit from a class action.

Individualized litigation would present the potential for inconsistent or contradictory

judgments, particularly because this action revolves around the question of whether

Defendants have a “duty to disclose” their Surcharges, which is the same determination

for every class member. Individualized litigation would also magnify the delay and

expense to all parties and the court system presented by the issues of the case. By

contrast, the class action device presents far fewer management difficulties and provides

the benefit of comprehensive supervision by a single court, as well as economy of scale

and expense.

      5.12     The definition of the Class is clear and the members of the Class are easily

identifiable based on objective criteria. Members of the Class can be identified using

information that is kept by Defendants in the usual course of business and/or in the

control of Defendants. Class members can be notified of the class action through

publication and/or direct mailings to address lists maintained in the usual of course of


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 14
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19           Page 15 of 21 PageID 297


business by Defendants.

      VI. FIRST CAUSE OF ACTION: FOR DECLARATORY JUDGMENT

      6.1    Plaintiff herein repeats, reiterates and realleges each and every allegation

contained in the preceding paragraphs with the same force and effect as though the

same were set forth at length herein.

      6.2    Plaintiff and the members of the Class are consumers as that term is

defined in Tex. Bus. & Com. Code § 17.45(4), a provision of the DTPA, in force at the

time Defendants committed the acts and omissions of which Plaintiff complains.

Pursuant to the Declaratory Judgments Act, 28 U.S. Code § 2201, Fed. R. Civ. P. 57 and

Tex. Bus. & Com. Code § 17.50(b)(4) Plaintiff requests that this Court issue a declaratory

judgment declaring:

      (a)    that Defendants’ billing practices as they relate to Plaintiff and the Class

             are unconscionable as defined by Texas common law;

      (b)    that Defendants’ billing practices as they relate to Plaintiff and the Class

             members are an unconscionable action or course of action as defined by

             Tex. Bus. & Com. Code §17.45(5), a provision of the DTPA;

      (c)    that the Contract does not authorize Defendants to charge the undisclosed

             Surcharges complained of;

      (d)    that Plaintiff and members of the Class are liable to Defendants, under the

             Contract, for no more than the charges for the individual items of

             treatment/services provided; and

      (e)    that Defendants’ billing practices as they relate to Plaintiff and the Class

             are deceptive trade practices as defined in the DTPA and, more

             particularly, by Tex. Bus. & Com. Code §§ 17.46 and 17.50.


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                    Page 15
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19         Page 16 of 21 PageID 298


      6.3    An actual controversy exists between Plaintiff and the members of the

Class, on the one hand, and Defendants, on the other, relating to their respective legal

rights and duties. Plaintiff and the members of the Class contend that Defendants and

the Medical City Hospitals have a duty to fully disclose their emergency room

Surcharges to emergency room patients, as well as the basis on which the level of charge

will be determined, prior to rendering services that result in such Surcharges being

incurred. Plaintiff and the members of the Class further contend that under Defendants’

Contract they should only be required to pay Defendants’ charges for individual items of

treatment/services rendered, and not Defendants’ undisclosed Surcharges. In contrast,

Defendants assert that they are entitled to bill a Surcharge to cover overhead and other

costs of operating an emergency room, in addition to the individual items of

treatment/services rendered, and have billed Plaintiff and members of the Class

accordingly. To resolve the ongoing disputes over Defendants’ Surcharges, Plaintiff and

the members of the Class are entitled to a determination as to whether Defendants have

a “duty to disclose” their Surcharge in advance of such Surcharge being incurred, and

are further entitled to a declaration and appropriate injunctive relief with regard to a

patient’s legal rights and duties and the construction of Defendants’ Contract.

Specifically, Plaintiff and the members of the Class are entitled to a declaration that

Defendants’ practice of charging a substantial undisclosed Surcharge in addition to the

charges for the specific services and treatments provided is not authorized by

Defendants’ Contract, is violative of Texas common law, and is violative of the DTPA.

This relief is authorized by the Declaratory Judgments Act, 28 U.S. Code § 2201, Federal

Rule of Civil Procedure 57 and Tex. Bus. & Com. Code § 17.50(b) subparts (2) and (4).




PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                  Page 16
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19           Page 17 of 21 PageID 299


      6.4     Plaintiff and members of the Class are entitled to a further declaration that

Defendants owed Plaintiff and the Class members a duty to disclose their intention to

add a Surcharge to the patient’s bill, in advance of providing treatment that would

trigger such a Surcharge, because of (1) the substantial nature of Defendants’ Surcharge,

(2) the special relationship that exists between Defendants (on the one hand) and

Plaintiff, members of the Class and emergency department patients generally (on the

other), (3) the hidden nature of Defendants’ Surcharge, (4) the general lack of

knowledge of Plaintiff, the members of the Class and emergency department patients

generally as to Defendants’ intention to bill them such a Surcharge, (5) the lack of

reasonable opportunity for Plaintiff, members of the Class and emergency department

patients generally to find out about such a Surcharge, (6) the fact that Defendants are

aware that many if not most patients are unaware of Defendants’ intention to bill them a

Surcharge, and (7) the fact that knowledge of such a Surcharge would be a material

factor in a patient’s decision to remain at Defendants’ emergency department or seek

less costly treatment elsewhere. Of particular significance in connection with

Defendants’ acts and practices complained of are Tex. Bus. & Com. Code § 17.46(b),

subparts (12) and (24).

      6.5     Plaintiff and the members of the Class are also entitled to declaratory and

injunctive relief to prohibit Defendants from continuing to bill Surcharges without full

and fair disclosure in advance of treatment that will trigger such Surcharges, and to

prohibit Defendants from pursuing ongoing collection activity based on such

Surcharges.

      6.6     The declarations sought above are necessary and appropriate since

Plaintiff and the Class have been and continue to be impacted financially by Defendants’


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 17
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19           Page 18 of 21 PageID 300


undisclosed Surcharges. By granting the declaratory relief sought by Plaintiff and the

Class this Court will clarify and resolve an ongoing and continuing dispute as to the

rights and duties of the parties with regard to Defendants’ Surcharges and billing

practices. Even those patients whose Surcharges have not yet been paid should not have

to wait until collection efforts are under way before obtaining a legal determination of

their obligations with respect to Defendants’ Surcharges.       Finally, the declarations

sought herein would benefit future emergency care patients of Defendants by bringing

about increased pricing transparency and informed consent.

       6.7    No monetary damages or restitution are sought in this petition. However,

Plaintiff has incurred and is entitled to recover costs and reasonable and necessary

attorneys’ fees and expenses in seeking this declaratory judgment pursuant to Tex. Bus.

& Com. Code § 17.50(d) and Fed. R. Civ. P. 23(h).

       6.8    Plaintiff will have given Defendants the written notice required by the

DTPA and the opportunity to respond contemplated by Tex. Bus. & Com. Code § 17.505

by the time of the trial of this matter.

  VII. SECOND CAUSE OF ACTION: REQUEST FOR RELIEF UNDER DTPA

       7.1    Plaintiff herein repeats, reiterates and realleges each and every allegation

contained in the preceding paragraphs 1.1 thru 5.12, and 6.4 thru 6.8, with the same

force and effect as though the same were set forth at length herein.

       7.2    Defendants have committed one or more deceptive trade practices, as

defined in the DTPA, against Plaintiff and the members of the Class. More particularly,

Defendants’ acts, practices and misrepresentations complained of constitute one or

more violations of the following provisions of the DTPA: Tex. Bus. & Com. Code §

17.46(b) subparts (12) and (24) and Tex. Bus. & Com. Code § 17.50(a) subparts (1) and


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                    Page 18
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19           Page 19 of 21 PageID 301


(3).

       7.3    Pursuant to Tex. Bus. & Com. Code § 17.50(b) Plaintiff and the members of

the Class seek an order enjoining Defendants’ acts and failures to act complained of

herein, including but not limited to:

       (a)    seeking collection of the undisclosed Surcharge from Plaintiff and the

              members of the Class;

       (b)    seeking collection of Surcharges from future emergency room patients

              unless the Surcharge is clearly and conspicuously communicated to them

              prior to the same being incurred;

       (c)    representing that the Contract authorizes Defendants to charge

              undisclosed Surcharges; and

       (d)    seeking collection of more than the charges for the individual items of

              treatment/services provided to Plaintiff and the members of the class.

       7.4    Pursuant to Tex. Bus. & Com. Code § 17.50 (b)(4), Plaintiff and the

              members of the Class seek any other relief which the Court deems proper.

       7.5    Pursuant to Tex. Bus. & Com. Code § 17.50(d), Plaintiff and the Class seek

              their court costs and reasonable and necessary attorneys’ fees.

                   VIII. MOTION FOR CLASS CERTIFICATION

       8.     Plaintiff hereby moves for class certification and requests a scheduling

order to govern discovery and briefing regarding class certification issues. Plaintiff will

file a separate motion in connection with this request.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on her own behalf and on behalf of the Class, prays for

the following relief against Defendants:


PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                     Page 19
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19             Page 20 of 21 PageID 302


         1.   an order certifying that this action may be maintained as a class action

against Defendants, appointing Plaintiff and her counsel to represent the Class, and

directing that Defendants give reasonable notice of this action to the members of the

Class;

         2.   a declaration or declarations as prayed for herein;

         3.   injunctive relief to enforce the relief prayed for herein;

         4.   an order awarding Plaintiff and members of the Class the costs of suit

including, but not limited to, reasonable attorneys’ fees and expenses and expert fees;

and

         5.   such other and further relief as may be just and proper.

                                                  Respectfully submitted,

                                                  BLUMBERG BAGLEY PLLC

                                                  by: /s/ Daniel E. Blumberg
                                                     Daniel E. Blumberg
                                                     Texas Bar No. 02512985
                                                     daniel@blumbergbagley.com
                                                     Texas Bar No. 00783581
                                                     peter@blumbergbagley.com
                                                  2304 West Interstate 20 West, Suite 190
                                                  Arlington, Texas 76017
                                                  (817) 277-1500
                                                  Facsimile (817) 277-1170

                                                  LAW OFFICE OF BARRY KRAMER

                                                  by: /s/ Barry L. Kramer
                                                     Barry L. Kramer
                                                     kramerlaw@aol.com
                                                  9550 S. Eastern Avenue, Suite 253
                                                  Las Vegas, NV 89123
                                                  (702) 778-6090

                                                  ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                                      Page 20
  Case 3:19-cv-01574-N Document 11 Filed 08/16/19        Page 21 of 21 PageID 303


                            CERTIFICATE OF SERVICE

      I hereby certify that on August 16, 2019, the foregoing document was served on
counsel for Defendants via electronic mail pursuant to Local Rule CV-5.2(e).

                                               /s/ Daniel E. Blumberg
                                               Daniel E. Blumberg




PLAINTIFF’S FIRST AMENDED CLASS ACTION COMPLAINT                              Page 21
